Citation Nr: 0825411	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk




INTRODUCTION

The veteran had active service from February 1971 to February 
1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for hepatitis C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further actions is required.


REMAND

The veteran seeks service connection for hepatitis C.  He 
claims his condition resulted from his service in Vietnam.  
He contends he was a medic in a field hospital, with a 
secondary military occupation specialty as a psychiatric 
specialist, and was exposed to blood splatters, open sores, 
and bodily excretions of persons in restraints while treating 
fellow soldiers.  In addition, the veteran believes he was 
exposed to Agent Orange, which affected his hepatitis C 
condition.  His separation document, DD Form 214, shows that 
he served in Vietnam from December 1972 to March 1973, with a 
primary specialty title of psychiatric specialist.  
Additional remarks note that he took a Medical Corpsman 
Course.

The veteran's service treatment records (STRs) show an August 
26, 1971, record of complaints of generalized muscle ache 
after receiving small pox, typhoid, and tetanus 
immunizations.  The physician's clinical assessment was viral 
myositis, mild, secondary to immunizations.  An August 30, 
1971, medical record shows complaints by the veteran of dark 
urine, yellow hands, and arthralgia.  It noted a question of 
jaundice.  That record describes an April 1971 occurrence 
when the veteran said his hands and [??] had turned yellow; 
he denied any scleral or other parts.  The report went on to 
state, "No other symptoms - doubt this to represent 

liver disease.  Plan liver function tests."  It appears from 
the STRs that no follow-up liver function tests were 
conducted to determine whether the veteran had any liver 
disease.

Post-service records show a diagnosis of hepatitis C in 
November 2003.  A March 2004 VA liver biopsy report notes 
that the veteran's hepatitis C was chronic by clinical 
history.  Because the veteran has in-service findings of 
viral myositis secondary to immunizations, darkened urine, 
yellow hands, and arthralgia, and he had a military 
occupational specialty which exposed him to blood, a medical 
opinion should be obtained to determine whether there is any 
relationship between his current hepatitis disability and his 
military service.

In addition, a December 1991 VA medical record notes that the 
veteran had a blood transfusion in 1985, and also had a 
history of intravenous drug abuse.  An April 1992 VA medical 
record notes the 1985 blood transfusion but states that the 
veteran did not have a history of intravenous drug abuse.  As 
this is an inconsistency in the record, is it is not clear 
whether the veteran did or did not have such a history.  The 
veteran, on appeal in his September 2006 VA Form 9, denied 
any history of intravenous drug abuse.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, while a 
veteran who is a layman is not considered capable of opining 
on matters requiring medical knowledge, he is permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that, given the complexity of the evidence in 
this case and the potential importance of the claim to the 
veteran's ongoing health care, in order to provide all 
possible assistance to the veteran and to ensure all due 
process has been afforded, a medical opinion is warranted.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The case should be referred to a VA 
physician for a review of the pertinent 
evidence.  The claims file must be made 
available for review by the physician.  
Under the assumption that what has not 
been affirmatively rebutted by the 
evidence may be valid historical 
recollections by the veteran, the 
reviewer should be asked to render an 
opinion as to the following questions:

a.  When is it at least as likely as 
not (i.e., to at least a 50/50 degree 
of probability) that the veteran 
contracted or developed hepatitis C?

b.  To what is this disorder at least 
as likely as not (i.e., to at least a 
50/50 degree of probability) 
attributable?

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather than the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

2.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.


The veteran need take no action until he is so informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for VA examinations could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2007); see Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

